Citation Nr: 1748852	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for lumbar spine disability.

4.  Entitlement to service connection for psychiatric disorder, to include as secondary to bilateral knee and lumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014 and in October 2016, the Board remanded this matter for additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran's current right knee disability was not manifest during service or for many years thereafter, and is not related to his military service.

2.  The Veteran's current left knee disability was not manifest during service or for many years thereafter, and is not related to his military service.

3.  The Veteran's current lumbar spine disability was not manifest during service or for many years thereafter, and is not related to his military service.

4.  The Veteran's current psychiatric disorder was not manifest during his military service or for many years thereafter, is not related to his military service, and is not related to a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability, including medial meniscal tear and internal derangement, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a left knee disability, including medial meniscal tear and chronic sprain, have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a lumbar spine disability, including degenerative disc disease; spinal stenosis at L1-L2 and L3-L4; and midline posterior disc herniations at L1-L2, L3-L4, L4-L5 and L5-S1, have not been         met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a psychiatric disorder, to include as secondary to bilateral knee and lumbar spine disabilities, have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has raised no issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, the RO has substantially complied with the Board's November 2014 and October 2016 remands.
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for certain chronic diseases, to include arthritis and psychoses, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. 38 C.F.R. § 3.307(a).  

Service connection may also be warranted for a disability, which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  



A.  Bilateral Knee and Lumbar Spine Disabilities

The Veteran filed his present claim seeking service connection for bilateral knee and lumbar spine disabilities in December 2008.  He attributes these conditions to his inservice duties, which included 36 parachute jumps.

A review of the Veteran's claims file reveals that he currently has a right knee disability, diagnosed as medial meniscal tear and internal derangement; a left knee disability, diagnosed as medial meniscal tear and chronic sprain; and a lumbar spine disability, diagnosed as degenerative disc disease, spinal stenosis at L1-L2 and L3-L4, and midline posterior disc herniations at L1-L2, L3-L4, L4-L5 and L5-S1.  Accordingly, the Board's decision herein shall focus on whether any of these current disabilities are related to his military service.

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for any current right knee, left knee, and/or lumbar spine disability.

The Veteran served on active duty in the United States Army from November 1978 to November 1982.  A review of the Veteran's service treatment records revealed that he sought treatment for left knee soreness in February 1979; an abrasion on the left knee in May 1982, and a ganglion cyst on the left medial patella in July 1982.  No follow up treatment or complaints concerning his left knee were found.  In addition, no treatment for a right knee or lumbar spine disability was shown or alleged to have occurred during service, or within the first post service year.  

Following his separation from service, the first post service treatment report showing treatment for a right knee, left knee, or lumbar spine disability was in March 2005, over 22 years after his separation from military service.

In support of his claim, the Veteran submitted an October 2008 medical opinion from a VA physician indicating that the pounding on the Veteran's knees from jumping out of an airplane was the direct cause of his current bilateral knee and lumbar spine disabilities.  The VA physician did not provide any rationale in support of this opinion.

Standing in contrast to this opinion, are the VA medical opinions obtained in May 2017.  Following a review of the Veteran's claims file and a physical examination of his knees and spine, the VA examiner opined that it was less likely than not    that the Veteran's current bilateral knee and lumbar spine disability were related  to his military service, including his inservice paratrooper jumps. In support of this opinion, the VA examiner noted that the Veteran's inservice left knee treatments were for minor conditions which resolved quickly, and which are not related to   his current left knee disabilities.  The VA examiner then noted that there was no documentation of treatment for a knee or low back disability for more than 20 years after the Veteran's discharge from military service.  The VA examiner further noted that the Veteran did receive medical attention for other conditions during this extended post service time frame, and that he is not an individual that prefers to avoid all medical care.  Finally, the examiner noted that the first post service treatment for knee and back disabilities related the need for treatment to a post service accident.

The Board also finds the Veteran's contentions to be inconsistent, and therefore lacking in credibility.  Specifically, he claims to have experienced ongoing bilateral knee and lumbar spine pain ever since his separation from military service. However, a March 2005 VA treatment report noted the Veteran's complaints of low back pain since his post service bike accident.  On a May 2006 physical assessment for the Social Security Administration, the Veteran indicated that he injured his lower back    in a March 2005 motor vehicle accident.  A January 2017 VA treatment report noted the Veteran's complaints of bilateral knee pain ever since his motor vehicle accident in 2005.  

Moreover, the Veteran as a layperson has not been shown to be capable of linking any of these conditions to his military service, as such matters requires medical expertise to determine. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). Accordingly, his statements regarding causation are not competent evidence to establish service connection.  

In reaching the above conclusion, the Board has considered the applicability of     the benefit of the doubt doctrine.  However, as the preponderance of the evidence    is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A.            § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Psychiatric Disorder

A review of the Veteran's claims file reveals that he has a current psychiatric disorder, which has been diagnosed as depression, not otherwise specified; anxiety disorder, not otherwise specified; schizoaffective disorder, depressed type; and mood disorder, not otherwise specified.  When he filed his claim, he attributed his depression to his knee and back conditions.  

Upon review, the Board concludes that service connection is not warranted for a current psychiatric disorder on a direct basis.  The Veteran's service treatment records are silent as to any complaints of or treatment for a psychiatric disorder.  There is also no competent evidence linking the Veteran's current psychiatric disorder to his military service.  A VA examiner in May 2017 opined that the Veteran's current psychiatric disorder was not related to his military service.  In support of this opinion, the VA examiner noted the lack of any inservice mental health treatment.  The VA examiner also noted that the first post service evidence   of psychiatric treatment occurred in August 2000, over 19 years after his discharge from military service.  The August 2000 report also noted that the Veteran had no past psychiatric history.  

To the extent that the Veteran has reported his psychiatric disability began in service, the Board finds such an assertion is not persuasive. The Board finds the service treatment records to be more probative as to his mental health during service, and his denial of a past psychiatric history in August 2000 is more probative than any current suggestion of ongoing psychiatric symptomatology since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against   a veteran's lay evidence); see also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present)..

A December 2008 private treatment report noted the Veteran's chronic back pain contributes to his depressive symptoms. However, service connection has not been established for any disability. Consequently, there is no probative evidence linking the Veteran's current psychiatric disorder to his military service or a service-connected disability.  Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of medical professionals).

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.

Service connection for lumbar spine disability is denied.

Service connection for a psychiatric disorder is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


